                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA

               v.                                       APPEARANCE

KEVIN McCORMICK                                         CASE NO.:       3:19CR263(KAD)


To the Clerk of this Court and all parties of record:

Enter my Appearance as counsel in this case for:

                                             KEVIN McCORMICK

Date: November 5, 2019                        /s/ Charles Willson
                                              Signature

Bar No.: 24129                                Charles Willson
                                              Print Name

                                              OFFICE OF THE FEDERAL DEFENDER
                                              Firm Name

                                              10 Columbus Blvd, FL 6
                                              Address

                                              Hartford,                 CT        0606
                                      City                      State        Zip Code

                                              (860) 493 6260
                                              Phone Number

                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 5, 2019, a copy of the foregoing Appearance was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
to all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

                                              /s/ Charles Willson
                                              Charles Willson
